IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60791
                        Conference Calendar


WILLIE R. EVANS,

                                         Petitioner-Appellant,

versus

ROGER COOK, Superintendent,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:96-CV-73-GG
                      --------------------

                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Willie R. Evans, Mississippi prisoner # 72565A, requests a

certificate of appealability to appeal the district court’s

dismissal of his 28 U.S.C. § 2254 petition.   Because Evans’

petition was filed prior to the effective date of the

Antiterrorism and Effective Death Penalty Act, his motion is

construed as a request for a certificate of probable cause (CPC).

Evans also requests appointment of counsel and permission to

proceed in forma pauperis (IFP).




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Federal Rule of Appellate Procedure 4(a)(1) (West 1997)

requires the notice of appeal in a civil action to be filed

within 30 days of the entry of a final judgment.   A timely notice

of appeal is a prerequisite to the exercise of jurisdiction by

this court.   United States v. Cooper, 135 F.3d 960, 961 (5th Cir.

1998); United States v. Winn, 948 F.2d 145, 153 (5th Cir. 1991).

     Evans did not file a notice of appeal within 30 days of the

entry of the district court’s final judgment.    The last day for

filing a timely notice of appeal from the denial of his § 2254

petition was June 30, 1997.   Therefore, Evans’ appeal is

DISMISSED for lack of jurisdiction, and his motions for

permission to proceed IFP, appointment of counsel, and CPC are

DENIED AS MOOT.

     APPEAL DISMISSED; MOTIONS DENIED AS MOOT.